Citation Nr: 0930701	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 30 percent for 
gastroesophageal reflux disease.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1968 to May 1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  


FINDING OF FACT

The Veteran's gastroesophageal reflux disease is not 
manifested by symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for gastroesophageal reflux disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.114, Diagnostic Code 7307-7203 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2005 and 
August 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate an increased rating claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment or daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has had on 
the claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increase 
compensation. Id. at 43-44.  An August 2008 letter to the 
Veteran satisfied this notice requirement.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluation for his 
gastroesophageal reflux disease (GERD) does not accurately 
reflect the severity of that condition.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected condition adversely affects his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ranges.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
where service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.

The Veteran claims entitlement to a rating evaluation in 
excess of 30 percent for his gastroesophageal reflux disease 
(GERD).  The Veteran first claimed entitlement to service 
connection for a stomach disorder in February 1970.  In an 
April 1970 rating decision the RO granted service connection 
for a psychophysiological gastrointestinal reaction and 
assigned a 10 percent rating effective from May 1969.  In 
April 1975, after a VA examination, the RO determined that 
the Veteran's gastrointestinal condition no longer supported 
a compensable rating and a noncompensable rating was assigned 
from July 1975.  In April 2005 the Veteran requested an 
increased rating for that condition, stating that his 
symptoms had worsened.  A November 2005 rating decision 
granted the Veteran an increased rating and assigned a 30 
percent evaluation effective from April 2005.  The Veteran 
submitted a Notice of Disagreement with this rating in 
November 2006 and a Substantive Appeal (VA Form 9) in 
February 2008.

The evidence in this case includes private treatment records 
and VA treatment records.  Treatment records from Pacific 
Arrhythmia Consultants and the Salem Clinic show that the 
Veteran was seen only on a few occasions and noted having 
GERD for which he was taking Protonix.  Other records showed 
that the Veteran had chest pain, but this was attributed to a 
cardiovascular etiology.  A VA examination was conducted in 
October 2005 and indicated that the Veteran was vague in 
describing his symptoms, but that he did describe symptoms 
including epigastric burning and pain, substernal chest pain, 
regurgitation, gurgling and growling.  A GI series was 
negative and showed no evidence of gastroesophageal reflux.  
Another VA examination was conducted in February 2007.  
During that examination the Veteran reported daily heartburn 
improved when medication is taken.  No other symptoms were 
noted.  During the Veteran's most recent VA examination in 
April 2009 the Veteran reported that his reflux had continued 
and worsened over time.  The Veteran currently uses 20 mg of 
Prilosec twice a day to control the condition.  He reported 
nausea, but only rare vomiting.  Additionally, the Veteran 
denied constipation, diarrhea or unusual bowel habits.  The 
Veteran's weight loss has been stable, but he does have a 
history of gastritis.  The examiner determined that the 
Veteran's condition is controlled 80 percent of the time with 
some mild nausea.  At night the Veteran is required to sleep 
in a semi-upright position so that he can rest better.  
Examination of the abdomen revealed no tenderness, guarding 
or rebound.  Additionally, there was no evidence of 
organomegaly or mass.  The examiner noted that the Veteran's 
condition is likely to be aggravated by strenuous lifting, 
pushing or pulling, but that it does not impair him from 
doing moderate, light or sedentary activities.  

Social Security Administration records have also been 
obtained in connection with this claim, but those records 
pertain mainly to the Veteran's back condition and mood 
disorders and not to the Veteran's service-connected GERD.

VA regulations provide that there are diseases of the 
digestive system, particularly within the abdomen which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated under the instruction 
under the title "Diseases of the Digestive System," do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
related to pyramiding as outlined in 38 C.F.R. § 4.14.  See 
38 C.F.R. § 4.113 (2008).  Ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.

The Veteran service-connected gastroesophageal reflux disease 
(GERD) is currently rated as 30 percent disabling under 
38 C.F.R. § 4.114, Diagnostic Code 7346.  Under this 
Diagnostic Code, symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health warrants a 60 percent evaluation.  A 30 percent 
evaluation is warranted where there is persistently recurrent 
epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Finally, a 10 percent evaluation is warranted with two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2008). 

After careful review of the evidence, the Board concludes 
that the Veteran's gastroesophageal reflux disease does not 
meet the criteria necessary for the next higher rating of 60 
percent under Diagnostic Code 7346.  In this regard, the 
evidence of record, including VA examination reports 
indicates that the Veteran's GERD has been manifested by 
nausea and other symptoms productive of considerable 
impairment of health.  However, there is no evidence of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

The Board acknowledges that the Veteran sincerely believes 
that his GERD warrants a rating in excess of 30 percent.  
However, the Board notes that as a layman, the Veteran is not 
competent to provide a medical opinion on the diagnosis or 
etiology of a medical condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, such assertions cannot 
constitute evidence upon which to grant a claim for an 
increased evaluation.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995). 

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the Veteran's 
service-connected GERD.  However, no higher or separate 
evaluation is warranted under any of these diagnostic codes.  
In this regard, the Board observes that higher evaluation 
under Diagnostic Code 7308 is not warranted as there is no 
evidence of diarrhea or weight loss.  

In exceptional cases, extraschedular ratings may be assigned.  
See 38 C.F.R. § 3.321(b)(1).  The Board has considered 
assignment of an extra-schedular evaluation but the record 
does not show that the Veteran's appealed disability, alone, 
has required frequent hospitalization, or that manifestations 
of that disability exceed those contemplated by the schedular 
criteria.  Therefore, assignment of extra-schedular 
evaluations in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

A preponderance of the evidence is against a rating in excess 
of 30 percent.  Therefore the benefit-of-the-doubt doctrine 
does not apply and an increased rating must be denied.  See 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 30 percent for 
gastroesophageal reflux disease is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


